        Case 4:19-cv-00618-BSM Document 15 Filed 08/13/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

BRANDON CLARK ROWE                                                        PLAINTIFF

v.                          CASE NO. 4:19-CV-00618-BSM

BRADLEY STEVENS, et al.                                                DEFENDANTS

                                         ORDER

       Brandon Rowe’s claims against John Sullivan are dismissed without prejudice for

failure to provide notice of service. Doc. No. 14.

       IT IS SO ORDERED this 13th day of August, 2020.



                                                     ________________________________
                                                      UNITED STATES DISTRICT JUDGE
